DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Interpretation
Examiner’s notes:
Examiner recommends applicant to provide clear definition for activation. The specification does not provide an example of what activation means, therefore examiner interprets activation as a time stamp. 
Examiner recommends applicant to correct the language in claim 6 regarding in case. The language makes the two limitations with the phrase “in case” contingent limitations. See MPEP 2111.04 and MPEE 2143.03. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.



Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). An examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321- 22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989). Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004).

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding Claim 1: it recites “by a first device adding to a first packet”, “by a communication module of the second device transmitting notification information”, “by the relay module of the second device, transmitting a second packet”.  A claim limitation invokes 112(f) if it meets the three-prong analysis: (1) the claim limitation uses the term “means” or “step” or a term as a substitute for “means” as a generic placeholder; (2) the term “means” or “step” or the generic placeholder is modified by functional language; and (3) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. MPEP 2181(I). Under the first prong, “first device”, “second device”, “communication module”, and “relay module” are a substitute 
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the claim recites the terms “by a first device adding to a first packet”, “by a communication module of the second device transmitting notification information”, “by the relay module of the second device, transmitting a second packet”. Since the claim invokes 112(f), the 


Regarding claim 2-9 dependent claims are rejected based on their dependency from the rejected claim 1.

Regarding claim 2, the claim recites the terms “calculating first time, second time, third time, communication time”. Since the claim invokes 112(f), the specification must be consulted to determine the structure that corresponds to the claimed function.  However, the specification does not provide any structure to perform these specific functions of “calculating first time, second time, third time, communication time”. The specification simply restates the function that is performed without providing the corresponding structure. Because the specification does not provide structure to perform the entire claimed function, the claim is indefinite under 112(b).  MPEP 2181(II).  

Regarding claim 6, the claim recites the terms “accumulates combination data including the first timer”. Since the claim invokes 112(f), the specification must be consulted to determine the structure that corresponds to the claimed function.  However, the specification does not provide any structure to perform these specific functions of “accumulates combination data including the first timer”. The specification simply restates the function that is performed without providing the corresponding 

Regarding claim 6, the claim recites the terms “for each combination data included in the third packet, in a case of receiving the third packet, the communication time from the first device to the second device on the basis of the combination data, fifth timer information indicating an elapsed time from activation of the first device at a time of reception of the third packet, and third time information indicating a time in the first device at the time of reception of the third packet”. The combination data refers to the times included in the first and second packets, however the applicant refers to the combination data in this limitation as included in the third packet which contradicts early limitations and early claim. Furthermore, the applicant refers to the communication time in claim 6 based on the first and second packet, and third time, however the applicant refers to the communication time between the devices between the devices based on the first and second packet which contradicts with early limitation and early claim. The claim is indefinite. Examiner interprets this limitation as “calculate for each combination data included in the second packet, in a case of receiving the second packet, the communication time from the first device to the second device on the basis of the combination data“

Regarding claim 9, the claim recites the terms “first timer information is added by communication module”. Since the claim invokes 112(f), the specification must be consulted to determine the structure that corresponds to the claimed function.  However, the specification does not provide any structure to perform these specific functions of “first timer information is added by communication module”. The specification simply restates the function that is performed without providing the corresponding structure. Because the specification does not provide structure to perform the entire claimed function, the claim is indefinite under 112(b).  MPEP 2181(II).  



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, the claim recites the terms “by a first device adding to a first packet”, “by a communication module of the second device transmitting notification information”, “by the relay module of the second device, transmitting a second packet”. Since the claim invokes 112(f), the specification must be consulted to determine the description of these functions.  However, the specification states in paragraph [0094] “the CPU 1001 performs overall control of the information processing device 101.”, the CPU is regards to the invention whereas description/algorithm is required 

Regarding claim 2-9 dependent claim are rejected based on their dependency from the rejected claim 1.

Regarding claim 2, the claim recites the terms “by the first device calculating first time, second time, third time, communication time”. Since the claim invokes 112(f), the specification must be consulted to determine the description of these functions.  However, the specification states in paragraph [0094] “the CPU 1001 performs overall control of the information processing device 101.”, the CPU is regards to the invention whereas description/algorithm is required to perform the above functions and there is no corresponding structure explaining how these specific functions are being done.  MPEP 2181(IV).

Regarding claim 6, the claim recites the terms “the relay module accumulates combination data”. Since the claim invokes 112(f), the specification must be consulted to determine the description of these functions.  However, the specification states in paragraph [0094] “the CPU 1001 performs overall control of the information processing device 101.”, the CPU is regards to the invention whereas description/algorithm is required to perform the above functions and there is no corresponding structure explaining how these specific functions are being done.  MPEP 2181(IV).  

Regarding claim 9, the claim recites the terms “first timer information is added by a communication module in kernel of the first OS”. Since the claim invokes 112(f), the specification must be consulted to determine the description of this function.  However, the specification states in 1001 performs overall control of the information processing device 101.”, the CPU is regards to the invention whereas description/algorithm is required to perform the above function and there is no corresponding structure explaining how these specific functions are being done.  MPEP 2181(IV).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5, and 7-10 are rejected under 35 U.S.C. 103 as being un-patentable by Johnsson et al. (“Johnsson”, US 20160026490 A1) hereinafter Johnsson, in view of Seki et al. (“Seki”, US 6769029 B1) hereinafter Seki.


Regarding claim 1, Johnsson teaches a method for calculating a communication time between a first device and a second device ([0011] calculate the one-way delay, jitter, round-trip time)([0069] total round trip is estimated). 
by the first device, adding, to a first packet, first timer information indicating an elapsed time from activation of the first device at a time of transmission of the first packet to the second device, and transmitting the first packet ([0078-0082] Fig. 3a, physical machine 1 with virtual machine 311 is the first device, first timer information is T1, first packet is the test packet going from physical machine 1 to physical machine 2) ([0105-0109] Fig. 4d  the hypervisors are configured to add time stamps in a stacked fashion); 
by a communication module of the second device, transmitting including the first timer information included in the received first packet and second timer information indicating an elapsed time from activation of the second device at a time of reception of the first packet to a relay module of the second device ([0078-0082] Fig. 3a, physical machine 2 with virtual machine 321 is the second device, Hypervisor 323 is the communication module, Relay module is the virtual machine 321 in the physical machine 2, HT2 is the second timer information) ([0105-0109] Fig. 4d  the hypervisors are configured to add time stamps in a stacked fashion); 
by the relay module of the second device, transmitting a second packet including the first timer information and the second timer information included in, third timer information indicating an elapsed time from activation of the second device at a time of reception of the notification information, and first ([0078-0082] Fig. 3a, physical machine 2 with virtual machine 321 is the second device, Hypervisor 323 is the communication module, Relay module is the virtual machine 321 in the physical machine 2, T2 is the third timer information, HT3 is the first time information) ([0105-0109] Fig. 4d  the hypervisors are configured to add time stamps in a stacked fashion); and 
by the first device, calculating a communication time from the first device to the second device on the basis of the first timer information, the second timer information, the third timer information, and the first time information included in the received second packet, fourth timer information indicating an elapsed time from activation of the first device at a time of reception of the second packet, and second time information indicating a time in the first device at the time of reception of the second packet ([0069] calculate different metrics as described above. E.g. the total round-trip time is estimated as T4-T1, the one-way delay in the forward direction is calculated as T2-T1, the one-way delay in the reverse direction is calculated as T4-T3. The TWAMP initiator/controller is further enabled to calculate the following metrics: delay in machine 1 due to virtualization in the forward direction is calculated as HT1-T1, delay in machine 2 due to virtualization in the forward direction is calculated as T2-HT2, delay in machine 2 due to virtualization in the reverse direction is calculated as HT3-T3, and delay in machine 1 due to virtualization in the reverse direction is calculated as T4-HT4.)([0078-0082] Fig. 3a, the reflected test packet is the second packet, HT4 is the second time information, T4 is the fourth timer information) ([0105-0109] Fig. 4d  the hypervisors are configured to add time stamps in a stacked fashion)([0125] Fig. 3a From this it is possible to calculate forward and reverse one-way delay, jitter and also round-trip time.)([0139-0140])
Johnsson does not explicitly teach notification information, however
Seki teaches notification information ([Col. 5, Lines 39-45] The second packet monitoring terminal 22 produces packet data at least containing the current time instant thus acquired, direction information identifying a packet flowing direction, and a packet ID contained in the packet header information and supplies the packet data to the second memory unit 42 for storage therein) {Examiner interprets packet data as notification information}.
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Johnsson in view of Seki in order to send notification information because it would provide means to record time stamps more accurately and calculate different time delays across the applications and the devices when the packet is cross these elements. 

Regarding claim 2, Johnsson and Seki teach the method according to claim 1, wherein the first device  
Johnsson further teaches calculates a first time indicating a time difference between the first timer information and the fourth timer information ([0069] Fig. 3 a T1-T4)([0142] T1-T4), 
calculates a second time indicating a time difference between the second timer information and the third timer information ([0069] Fig. 3 a T2-HT2)([0139] T2-HT2),, 
Johnsson does not explicitly teach calculates a third time indicating a time difference between the first time information and the second time information, and calculates the communication time from the first device to the second device by subtracting the calculated second time and the calculated third time from the calculated first time, however
Seki teaches a third time indicating a time difference between the first time information and the second time information ([Col. 9 Lines 1-7] Fig.6  Time difference between the two clocks at the two terminals) {Examiner interprets delta as the third time based on Figure 3 of the current application}
and calculates the communication time from the first device to the second device by subtracting the calculated second time and the calculated third time from the calculated first time ([Col.2 Lines 10-25] Fig. 1) total delay delat 11 and delta 20 is the communication time){Examiner interprets total delay as the communication line which is the time spent on lines only between the two devices based on Figure 3 of current application}
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Johnsson in view of Seki in order to calculate different times including clocks and communication time on the lines because it would provide more accurate measurements of delay when packets are crossing multiple applications, multiple layers and multiple lines. 

Regarding claim 3, Johnsson and Seki teach the method according to claim 1, 
Johnsson further teaches wherein the first timer information is written in an option header of the first packet ([0138-0142] FIGS. 7 a and 7 b, Figs 8a and 8b the forward and reverse TWAMP header of the test packet may be different)([0081]).


Regarding claim 5, Johnsson and Seki teach the method according to claim 1, 
Johnsson further teaches wherein the first timer information is written in an option header of a packet obtained by encapsulating the first packet ([0138-0142] FIGS. 7 a and 7 b, Figs 8a and 8b the forward and reverse TWAMP header of the test packet may be different)([0081])([0106] packet padding).


Regarding claim 7, Johnsson and Seki teach the method according to claim 1, 
Johnsson further teaches wherein the first device outputs the calculated communication time ([0139] the TWAMP initiator/controller is enabled to calculate different metrics as described above. E.g. the total round-trip time is estimated).

Regarding claim 8, Johnsson and Seki teach the method according to claim 1, 
([0069] the virtual machine executes, or runs, a test application, e.g. a TWAMP application or an ICMP application,  the test application/virtual machine receives the packet as it is returned from the peer node and the application/virtual machine generates the last virtual machine time stamp, T4, for the packet.).

Regarding claim 9, Johnsson and Seki teach the method according to claim 8, 
Johnsson further teaches wherein the first timer information is added to the first packet by a communication module in kernel of the first OS, the communication module 25being provided corresponding to a virtual NIC for connection between the first container and the first OS ([0112] Fig. 5 , input and output units)([0116] Fig. 6), and 
the communication module of the second device is a module in kernel of the second OS, the module being provided corresponding to a virtual NIC for connection between the second container and the second OS ([0112] Fig. 5 , input and output units)([0116] Fig. 6).


Regarding claim 10, claim 10 can be rejected with the same reasoning as claim 1. 

Claim 4 is rejected under 35 U.S.C. 103 as being un-patentable by Johnsson et al. (“Johnsson”, US 20160026490 A1) hereinafter Johnsson, and Seki et al. (“Seki”, US 6769029 B1) hereinafter Seki, in view of Takano (“Takano”, US 20060104198 A1 ) hereinafter Takano.

Regarding claim 4, Johnsson and Seki teach the method according to claim 3, 
([0141-0142] observe that time stamps in ICMP timestamp is 32 bits while the TWAMP timestamps are 64 bits) ([0138] FIGS. 7 a and 7 b)  
Johnnson and Seki do not teach indicating an elapsed time in nanosecond units, however
Takano teaches indicating an elapsed time in nanosecond units ([0108-0110] Figs 8 and 9  then the MUSIC spectrum may be corrected in such a manner as to spike at 5 ns for high-precision distance measurement)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Johnsson and Seki in view Takano in order indicate elapsed time in nanoseconds because it would provide means calculate different delays and time trip measurements at high precision level.

Claim 6 is rejected under 35 U.S.C. 103 as being un-patentable by Johnsson et al. (“Johnsson”, US 20160026490 A1) hereinafter Johnsson, and Seki et al. (“Seki”, US 6769029 B1) hereinafter Seki, in view of Alankry (“Alankry”, US 20090310726 A1 ) hereinafter Alankry and further view of Takano (“Takano”, US 20060104198 A1 ) hereinafter Takano.

Regarding claim 6, Johnsson and Seki teach the method according to claim 1, 
Johnsson teaches the first timer information and the second timer information included in, the third timer information indicating an elapsed time from activation of the second device at the time of reception, and the first time information indicating a time in the second device at the time of reception of, each time receiving from the communication module of the second device ([0078-0082] Fig. 3a, physical machine 1 with virtual machine 311 is the first device, first timer information is T1, first packet is the test packet going from physical machine 1 to physical machine 2) ([0105-0109] Fig. 4d  the hypervisors are configured to add time stamps in a stacked fashion) ([0078-0082] Fig. 3a, physical machine 2 with virtual machine 321 is the second device, Hypervisor 323 is the communication module, Relay module is the virtual machine 321 in the physical machine 2, HT2 is the second timer information) ([0105-0109] Fig. 4d  the hypervisors are configured to add time stamps in a stacked fashion) ([0078-0082] Fig. 3a, physical machine 2 with virtual machine 321 is the second device, Hypervisor 323 is the communication module, Relay module is the virtual machine 321 in the physical machine 2, T2 is the third timer information, HT3 is the first time information) ([0105-0109] Fig. 4d  the hypervisors are configured to add time stamps in a stacked fashion);  
Including a predetermined number of the combination data, combination data including ([0078-0082, 0127]) Fig. 3A, Fig. 7b, combination data is HT1, HT2, T1, T2, T3, T4 HT3, HT4)
the first device calculates, for each combination data included in the third packet, in a case of receiving the third packet, the communication time from the first device to the second device on the basis of the combination data, fifth timer information indicating an elapsed time from activation of the first device at a time of reception of the third packet, and third time information indicating a time in the first device at the time of reception of the third packet ([0069] calculate different metrics as described above. E.g. the total round-trip time is estimated as T4-T1, the one-way delay in the forward direction is calculated as T2-T1, the one-way delay in the reverse direction is calculated as T4-T3. The TWAMP initiator/controller is further enabled to calculate the following metrics: delay in machine 1 due to virtualization in the forward direction is calculated as HT1-T1, delay in machine 2 due to virtualization in the forward direction is calculated as T2-HT2, delay in machine 2 due to virtualization in the reverse direction is calculated as HT3-T3, and delay in machine 1 due to virtualization in the reverse direction is calculated as T4-HT4.)([0078-0082] Fig. 3a, the reflected test packet is the second packet, HT4 is the second time information, T4 is the fourth timer information) ([0105-0109] Fig. 4d  the hypervisors are configured to add time stamps in a stacked fashion)([0125] Fig. 3a From this it is possible to calculate forward and reverse one-way delay, jitter and also round-trip time.)([0139-0140]){Examiner interprets this limitation based on the 112(b) rejection mentioned above}.

Johnsson does not teach the notification information, however 
Seki teaches notification information ([Col. 5, Lines 39-45] The second packet monitoring terminal 22 produces packet data at least containing the current time instant thus acquired, direction information identifying a packet flowing direction, and a packet ID contained in the packet header information and supplies the packet data to the second memory unit 42 for storage therein) {Examiner interprets packet data as notification information}.
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Johnsson in view of Seki in order to send notification information because it would provide means to record time stamps more accurately and calculate different time delays across the applications and the devices when the packet is cross these elements. 
 
Johnsson and Seki do not explicitly teach accumulates, in a storage unit, in a case where the predetermined number of combination data is accumulated in the storage unit, however
Alankry teaches accumulates, in a storage unit, in a case where the predetermined number of combination data is accumulated in the storage unit ([0063] Fig. 4 storing the frame and the associated timestamp at a certain buffer out of a group of buffers. Conveniently, a receiver includes one or more receiver groups of buffers. Each group of buffers is usually arranged as a cyclic ring of buffers where information is stored according to its arrival order)([0073-0078])
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Johnsson and Seki in view of Alankry in order to store combination data in storage 

Johnsson and Seki do not explicitly teach transmits a third packet, third packet, however
Takano teaches transmits a third packet to the first device ([0093-0096] Fig. 4 The terminal 101 a then receives the packet 3 from the terminal 101 b),
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Johnsson and Seki in view of Takano in order to send a third packet to the first device because it would provide means to measure different delays and time trip measurements at high precision level.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444